FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ANNUAL INFORMATION UPDATE FOR GLAXOSMITHKLINE PLC FOR THE 12 MONTHS UP TO 23 MARCH 2012 In accordance with the requirements of Prospectus Rules PR 5.2.1R please find below an Annual Information Update for GlaxoSmithKline plc (the Company). The information referred to in this update was up to date at the time the information was published, but some information may now be out of date. To avoid an unnecessarily lengthy document the following are summaries of the information and documents published or made available to the public, by the Company throughout the twelve months ended 23 March 2012. 1. Announcements made via RNS, a Regulatory Information Service. The announcements listed below were published on the London Stock Exchange via RNS, a Regulatory Information Service and can be obtained from their website www.londonstockexchange.comor the Company's website www.gsk.com. 22/03/2012 Director/PDMR Shareholding 19/03/2012 Director/PDMR Shareholding 16/03/2012 Transaction in Own Shares 15/03/2012 Transaction in Own Shares 15/03/2012 GSK update on divestment of non-core OTC brands 14/03/2012 Transaction in Own Shares 14/03/2012 GSK files its Annual Report 2011 on Form 20-F 13/03/2012 Transaction in Own Shares 13/03/2012 Director/PDMR Shareholding 12/03/2012 Transaction in Own Shares 12/03/2012 Annual Financial Report 12/03/2012 Director/PDMR Shareholding 12/03/2012 Director/PDMR Shareholding 09/03/2012 Transaction in Own Shares 09/03/2012 Director/PDMR Shareholding 09/03/2012 Director/PDMR Shareholding 09/03/2012 Director/PDMR Shareholding 09/03/2012 Director/PDMR Shareholding 08/03/2012 Transaction in Own Shares 07/03/2012 Replacement Director/PDMR Shareholding 07/03/2012 Transaction in Own Shares 06/03/2012 Transaction in Own Shares 05/03/2012 Transaction in Own Shares 05/03/2012 Director/PDMR Shareholding 05/03/2012 Replacement Announcement Transaction in Own Shares 02/03/2012 GSK and Daiichi Sankyo to form joint venture 01/03/2012 Transaction in Own Shares 01/03/2012 Total Voting Rights 29/02/2012 Transaction in Own Shares 28/02/2012 Transaction in Own Shares 27/02/2012 Transaction in Own Shares 24/02/2012 Transaction in Own Shares 23/02/2012 Director/PDMR Shareholding 23/02/2012 Transaction in Own Shares 22/02/2012 Transaction in Own Shares 21/02/2012 Transaction in Own Shares 21/02/2012 Director/PDMR Shareholding 21/02/2012 Director/PDMR Shareholding 21/02/2012 Director/PDMR Shareholding 21/02/2012 Director/PDMR Shareholding 21/02/2012 Director/PDMR Shareholding 21/02/2012 Director/PDMR Shareholding 21/02/2012 Director/PDMR Shareholding 21/02/2012 Director/PDMR Shareholding 20/02/2012 Director/PDMR Shareholding 20/02/2012 Director/PDMR Shareholding 20/02/2012 Transaction in Own Shares 17/02/2012 Transaction in Own Shares 17/02/2012 Director/PDMR Shareholding 16/02/2012 Transaction in Own Shares 16/02/2012 Dist. of cash amount on ords of GlaxoSmithKline 15/02/2012 Transaction in Own Shares 14/02/2012 Transaction in Own Shares 13/02/2012 Transaction in Own Shares 10/02/2012 Transaction in Own Shares 10/02/2012 Director/PDMR Shareholding 10/02/2012 Director/PDMR Shareholding 10/02/2012 Director/PDMR Shareholding 09/02/2012 Transaction in Own Shares 08/02/2012 Transaction in Own Shares 08/02/2012 Director/PDMR Shareholding 07/02/2012 Director/PDMR Shareholding 07/02/2012 Final Results 06/02/2012 Director/PDMR Shareholding 03/02/2012 Replacement Director/PDMR Shareholding 03/02/2012 Replacement Director/PDMR Shareholding 01/01/2012 Director/PDMR Shareholding 01/01/2012 Total Voting Rights 31/01/2012 Director/PDMR Shareholding 27/01/2012 GSK announces changes to its Board 23/01/2012 Director/PDMR Shareholding 20/01/2012 Additional Listing 19/01/2012 Director/PDMR Shareholding 17/01/2012 Director/PDMR Shareholding 16/01/2012 Director/PDMR Shareholding 13/01/2012 Director/PDMR Shareholding 13/01/2012 Director/PDMR Shareholding 12/01/2012 Director/PDMR Shareholding 12/01/2012 Director/PDMR Shareholding 12/01/2012 Director/PDMR Shareholding 10/01/2012 Director/PDMR Shareholding - Replacement 10/01/2012 Director/PDMR Shareholding 10/01/2012 Director/PDMR Shareholding 10/01/2012 Director/PDMR Shareholding 10/01/2012 Director/PDMR Shareholding 10/01/2012 Director/PDMR Shareholding 09/01/2012 Director/PDMR Shareholding 09/01/2012 Director/PDMR Shareholding 09/01/2012 Director/PDMR Shareholding 09/01/2012 Director/PDMR Shareholding 09/01/2012 Initial outcomes of Phase III studies for Relovair 06/01/2012 Director/PDMR Shareholding 06/01/2012 Director/PDMR Shareholding 06/01/2012 Director/PDMR Shareholding 03/01/2012 Total Voting Rights 03/01/2012 Director/PDMR Shareholding 22/12/2011 Director/PDMR Shareholding 22/12/2011 Director/PDMR Shareholding 21/12/2011 Director/PDMR Shareholding 21/12/2011 Director/PDMR Shareholding 20/12/2011 Director/PDMR Shareholding 20/12/2011 Update on divestment of non-core OTC brands 13/12/2011 Transaction in Own Shares 12/12/2011 Director/PDMR Shareholding 12/12/2011 Director/PDMR Shareholding 12/12/2011 Director/PDMR Shareholding 09/12/2011 Director/PDMR Shareholding 07/12/2011 Transaction in Own Shares 06/12/2011 Transaction in Own Shares 05/12/2011 Transaction in Own Shares 02/12/2011 Transaction in Own Shares 02/12/2011 Director/PDMR Shareholding 02/12/2011 Director/PDMR Shareholding 02/12/2011 Director/PDMR Shareholding 02/12/2011 Director/PDMR Shareholding 01/12/2011 Transaction in Own Shares 01/12/2011 Total Voting Rights 01/12/2011 Reporting on core basis from Q1 2012 30/11/2011 Transaction in Own Shares 29/11/2011 Transaction in Own Shares 28/11/2011 Transaction in Own Shares 28/11/2011 Director/PDMR Shareholding 25/11/2011 Transaction in Own Shares 24/11/2011 Transaction in Own Shares 23/11/2011 Transaction in Own Shares 22/11/2011 Transaction in Own Shares 21/11/2011 Transaction in Own Shares 18/11/2011 Notifiable Share Interest in OctoPlus N.V. 18/11/2011 Transaction in Own Shares 17/11/2011 Transaction in Own Shares 16/11/2011 Transaction in Own Shares 15/11/2011 Transaction in Own Shares 14/11/2011 Director/PDMR Shareholding 10/11/2011 Transaction in Own Shares 10/11/2011 Director/PDMR Shareholding 10/11/2011 Director/PDMR Shareholding 10/11/2011 Director/PDMR Shareholding 10/11/2011 Director/PDMR Shareholding 09/11/2011 Transaction in Own Shares 08/11/2011 Blocklisting Interim Review 08/11/2011 Transaction in Own Shares 07/11/2011 Transaction in Own Shares 07/11/2011 Director/PDMR Shareholding 04/11/2011 Director/PDMR Shareholding 04/11/2011 Director/PDMR Shareholding 04/11/2011 Transaction in Own Shares 04/11/2011 Director/PDMR Shareholding 03/11/2011 Notifiable Share Interest in Theravance, Inc. 03/11/2011 Transaction in Own Shares 03/11/2011 GSK reaches settlement with US Government 02/11/2011 Transaction in Own Shares 01/11/2011 Transaction in Own Shares 01/11/2011 Total Voting Rights 31/10/2011 Director/PDMR Shareholding 31/10/2011 Transaction in Own Shares 31/10/2011 Director/PDMR Shareholding 28/10/2011 Transaction in Own Shares 27/10/2011 Transaction in Own Shares 26/10/2011 Transaction in Own Shares 26/10/2011 3rd Quarter Results 25/10/2011 Transaction in Own Shares 24/10/2011 Transaction in Own Shares 21/10/2011 Transaction in Own Shares 20/10/2011 Transaction in Own Shares 19/10/2011 Transaction in Own Shares 18/10/2011 Transaction in Own Shares 17/10/2011 Transaction in Own Shares 17/10/2011 Director/PDMR Shareholding 14/10/2011 Transaction in Own Shares 14/10/2011 Director/PDMR Shareholding 13/10/2011 Transaction in Own Shares 13/10/2011 Director/PDMR Shareholding 12/10/2011 Director/PDMR Shareholding 12/10/2011 Director/PDMR Shareholding 12/10/2011 Director/PDMR Shareholding 12/10/2011 Director/PDMR Shareholding 12/10/2011 Director/PDMR Shareholding 12/10/2011 Director/PDMR Shareholding 12/10/2011 Transaction in Own Shares 11/10/2011 Transaction in Own Shares 11/10/2011 Director/PDMR Shareholding 11/10/2011 Director/PDMR Shareholding 11/10/2011 Director/PDMR Shareholding 11/10/2011 Director/PDMR Shareholding 11/10/2011 Director/PDMR Shareholding 10/10/2011 Transaction in Own Shares 10/10/2011 Additional Listing 07/10/2011 Director/PDMR Shareholding 07/10/2011 Director/PDMR Shareholding 07/10/2011 Director/PDMR Shareholding 07/10/2011 Director/PDMR Shareholding 07/10/2011 Transaction in Own Shares 07/10/2011 Director/PDMR Shareholding 06/10/2011 Transaction in Own Shares 06/10/2011 Transaction in Own Shares 04/10/2011 Transaction in Own Shares 03/10/2011 Director/PDMR Shareholding 03/10/2011 Transaction in Own Shares 03/10/2011 Director/PDMR Shareholding 03/10/2011 Total Voting Rights 30/09/2011 Share Buy-Back Programme during close period 26/09/2011 Transaction in Own Shares 23/09/2011 Transaction in Own Shares 22/09/2011 Transaction in Own Shares 22/09/2011 Director/PDMR Shareholding 19/09/2011 Transaction in Own Shares 19/09/2011 Director/PDMR Shareholding 16/09/2011 Transaction in Own Shares 15/09/2011 Transaction in Own Shares 14/09/2011 Transaction in Own Shares 13/09/2011 Transaction in Own Shares 12/09/2011 Transaction in Own Shares 12/09/2011 Director/PDMR Shareholding 09/09/2011 Transaction in Own Shares 09/09/2011 Director/PDMR Shareholding 06/09/2011 Transaction in Own Shares 06/09/2011 Director/PDMR Shareholding 05/09/2011 Transaction in Own Shares 02/09/2011 Transaction in Own Shares 01/09/2011 Transaction in Own Shares 01/09/2011 Total Voting Rights 31/08/2011 Transaction in Own Shares 30/08/2011 Transaction in Own Shares 26/08/2011 Transaction in Own Shares 26/08/2011 Director/PDMR Shareholding 25/08/2011 Transaction in Own Shares 24/08/2011 Transaction in Own Shares 23/08/2011 Transaction in Own Shares 22/08/2011 Transaction in Own Shares 22/08/2011 Director/PDMR Shareholding 22/08/2011 GSK takes minority stake in Autifony Therapeutics 19/08/2011 Transaction in Own Shares 18/08/2011 Transaction in Own Shares 17/08/2011 Transaction in Own Shares 16/08/2011 Transaction in Own Shares 15/08/2011 Transaction in Own Shares 12/08/2011 Transaction in Own Shares 11/08/2011 Transaction in Own Shares 10/08/2011 Transaction in Own Shares 10/08/2011 Director/PDMR Shareholding 09/08/2011 Transaction in Own Shares 08/08/2011 Transaction in Own Shares 08/08/2011 Director/PDMR Shareholding 05/08/2011 Transaction in Own Shares 05/08/2011 Director/PDMR Shareholding 05/08/2011 Director/PDMR Shareholding 04/08/2011 Transaction in Own Shares 03/08/2011 Notifiable share interest in Theravance, Inc. 03/08/2011 Transaction in Own Shares 03/08/2011 Publication of Prospectus 03/08/2011 Publication of Registration Document 02/08/2011 Half Yearly Report 02/08/2011 Transaction in Own Shares 01/08/2011 Transaction in Own Shares 01/08/2011 Total Voting Rights 29/07/2011 Transaction in Own Shares 29/07/2011 Director/PDMR Shareholding 28/07/2011 Transaction in Own Shares 27/07/2011 Transaction in Own Shares 26/07/2011 Transaction in Own Shares 26/07/2011 Half Yearly Report 25/07/2011 Transaction in Own Shares 25/07/2011 Director/PDMR Shareholding 22/07/2011 Transaction in Own Shares 21/07/2011 Transaction in Own Shares 20/07/2011 Director/PDMR Shareholding Replacement 20/07/2011 Transaction in Own Shares 19/07/2011 Transaction in Own Shares 18/07/2011 Transaction in Own Shares 15/07/2011 Transaction in Own Shares 14/07/2011 Transaction in Own Shares 14/07/2011 Director/PDMR Shareholding 13/07/2011 Transaction in Own Shares 13/07/2011 Director/PDMR Shareholding 13/07/2011 Director/PDMR Shareholding 12/07/2011 Director/PDMR Shareholding 12/07/2011 Transaction in Own Shares 12/07/2011 Director/PDMR Shareholding 12/07/2011 Director/PDMR Shareholding 12/07/2011 Director/PDMR Shareholding 11/07/2011 Director/PDMR Shareholding 11/07/2011 Director/PDMR Shareholding 11/07/2011 Director/PDMR Shareholding 11/07/2011 Transaction in Own Shares 11/07/2011 Director/PDMR Shareholding 08/07/2011 Transaction in Own Shares 07/07/2011 Transaction in Own Shares 07/07/2011 Director/PDMR Shareholding 06/07/2011 Transaction in Own Shares 05/07/2011 Transaction in Own Shares 04/07/2011 Transaction in Own Shares 01/07/2011 Director/PDMR Shareholding 01/07/2011 Transaction in Own Shares 01/07/2011 Total Voting Rights 30/06/2011 Transaction in Own Shares 30/06/2011 Share Buy-back Programme during close period 29/06/2011 Transaction in Own Shares 28/06/2011 Transaction in Own Shares 27/06/2011 Transaction in Own Shares 27/06/2011 Director/PDMR Shareholding 24/06/2011 Transaction in Own Shares 23/06/2011 Transaction in Own Shares 22/06/2011 Transaction in Own Shares 21/06/2011 Transaction in Own Shares 20/06/2011 Transaction in Own Shares 17/06/2011 Transaction in Own Shares 16/06/2011 Transaction in Own Shares 15/06/2011 Transaction in Own Shares 14/06/2011 Transaction in Own Shares 14/06/2011 GSK to purchase Shenzhen Neptunus stake 13/06/2011 Transaction in Own Shares 13/06/2011 Director/PDMR Shareholding 10/06/2011 Transaction in Own Shares 10/06/2011 Director/PDMR Shareholding 09/06/2011 Transaction in Own Shares 08/06/2011 Transaction in Own Shares 07/06/2011 Transaction in Own Shares 06/06/2011 Transaction in Own Shares 03/06/2011 Transaction in Own Shares 02/06/2011 Transaction in Own Shares 01/06/2011 Transaction in Own Shares 01/06/2011 Total Voting Rights 31/05/2011 Transaction in Own Shares 31/05/2011 Director/PDMR Shareholding 27/05/2011 Transaction in Own Shares 26/05/2011 Transaction in Own Shares 25/05/2011 Transaction in Own Shares 24/05/2011 Transaction in Own Shares 23/05/2011 Transaction in Own Shares 20/05/2011 Transaction in Own Shares 19/05/2011 Transaction in Own Shares 19/05/2011 Director/PDMR Shareholding 18/05/2011 Transaction in Own Shares 17/05/2011 Director/PDMR Shareholding 17/05/2011 Transaction in Own Shares 16/05/2011 Transaction in Own Shares 16/05/2011 Director/PDMR Shareholding 13/05/2011 Transaction in Own Shares 13/05/2011 Transaction in Own Shares 13/05/2011 Transaction in Own Shares 13/05/2011 Transaction in Own Shares 12/05/2011 Transaction in Own Shares 12/05/2011 Director/PDMR Shareholding 12/05/2011 Doc re. (AGM Statement) 11/05/2011 Transaction in Own Shares 11/05/2011 Blocklisting Interim Review 10/05/2011 Transaction in Own Shares 09/05/2011 Transaction in Own Shares 06/05/2011 Transaction in Own Shares 06/05/2011 Director/PDMR Shareholding 06/05/2011 Director/PDMR Shareholding 06/05/2011 Director/PDMR Shareholding 05/05/2011 Result of AGM 04/05/2011 Transaction in Own Shares 04/05/2011 Notifiable share interest in Theravance, Inc. 03/05/2011 Transaction in Own Shares 03/05/2011 Total Voting Rights 03/05/2011 Director/PDMR Shareholding 27/04/2011 1st Quarter Results 26/04/2011 Director/PDMR Shareholding 26/04/2011 Transaction in Own Shares 19/04/2011 Director/PDMR Shareholding 19/04/2011 Transaction in Own Shares 18/04/2011 Transaction in Own Shares 15/04/2011 Transaction in Own Shares 14/04/2011 Director/PDMR Shareholding 14/04/2011 Transaction in Own Shares 13/04/2011 Transaction in Own Shares 13/04/2011 Director/PDMR Shareholding 12/04/2011 Director/PDMR Shareholding 12/04/2011 Director/PDMR Shareholding 12/04/2011 Director/PDMR Shareholding 12/04/2011 Transaction in Own Shares 11/04/2011 Director/PDMR Shareholding 11/04/2011 Director/PDMR Shareholding 11/04/2011 Director/PDMR Shareholding 11/04/2011 Director/PDMR Shareholding 11/04/2011 Transaction in Own Shares 08/04/2011 Transaction in Own Shares 07/04/2011 Transaction in Own Shares 06/04/2011 Transaction in Own Shares 05/04/2011 Transaction in Own Shares 04/04/2011 Director/PDMR Shareholding 04/04/2011 Director/PDMR Shareholding 04/04/2011 Transaction in Own Shares 01/04/2011 Transaction in Own Shares 01/04/2011 Total Voting Rights 31/03/2011 Transaction in Own Shares 31/03/2011 Director/PDMR Shareholding 31/03/2011 Share Buy-Back Programme during close period 30/03/2011 Transaction in Own Shares 30/03/2011 Pronova reaches agreement with Apotex re Lovaza 29/03/2011 Transaction in Own Shares 29/03/2011 Director/PDMR Shareholding 25/03/2011 Transaction in Own Shares 25/03/2011 Director/PDMR Shareholding 25/03/2011 Annual Information Update 2. Documents filed at Companies House All documents listed below were filed with the Registrar of Companies in England and Wales on or around the dates indicated, and can be obtained from Companies House via their website www.companieshouse.gov.uk Date Document Type Description of Document Filed 14/03/2012 SH03 Return of Purchase of Own Shares 27/02/2012 SH01 Statement of Capital 15/02/2012 SH01 Statement of Capital 02/02/2012 CH01 Director's Change of Particulars 02/02/2012 SH01 Statement of Capital 25/01/2012 SH03 Return of Purchase of Own Shares 18/01/2012 SH01 Statement of Capital 12/01/2012 CH01 Director's Change of Particulars 12/01/2012 CH01 Director's Change of Particulars 12/01/2012 CH01 Director's Change of Particulars 05/01/2012 SH01 Statement of Capital 28/12/2011 SH05 Notice of Cancellation of Treasury shares 19/12/2011 SH01 Statement of Capital 13/12/2011 AD02 Notification of Single Alternative Inspection Location 05/12/2011 SH01 Statement of Capital 01/12/2011 SH03 Return of Purchase of Own Shares 16/11/2011 AR01 Annual Return 16/11/2011 SH01 Statement of Capital 08/11/2011 SH03 Return of Purchase of Own Shares 31/10/2011 SH03 Return of Purchase of Own Shares 19/10/2011 SH01 Statement of Capital 17/10/2011 SH03 Return of Purchase of Own Shares 13/10/2011 SH01 Statement of Capital 30/09/2011 SH03 Return of Purchase of Own Shares 28/09/2011 AA Interim Accounts 19/09/2011 SH01 Statement of Capital 16/09/2011 SH03 Return of Purchase of Own Shares 01/09/2011 SH01 Statement of Capital 23/08/2011 SH03 Return of Purchase of Own Shares 18/08/2011 SH01 Statement of Capital 10/08/2011 SH03 Return of Purchase of Own Shares 29/07/2011 SH01 Statement of Capital 22/07/2011 SH03 Return of Purchase of Own Shares 15/07/2011 SH01 Statement of Capital 12/07/2011 SH03 Return of Purchase of Own Shares 07/07/2011 SH05 Notice of Cancellation of Treasury shares 23/06/2011 SH03 Return of Purchase of Own Shares 22/06/2011 SH01 Statement of Capital 17/06/2011 SH03 Return of Purchase of Own Shares 14/06/2011 SH01 Statement of Capital 02/06/2011 SH01 Statement of Capital 01/06/2011 SH03 Return of Purchase of Own Shares 20/05/2011 SH01 Statement of Capital 18/05/2011 SH03 Return of Purchase of Own Shares 12/05/2011 SH03 Return of Purchase of Own Shares 11/05/2011 RES08 Authority to Purchase Shares Out of Capital 11/05/2011 RES13 RES11 RES10 Special Resolution to Elect Directors Disapplication of Pre-emption Rights Authorised Allotment of Shares and Debentures 09/05/2011 SH01 Statement of Capital 19/04/2011 SH01 Statement of Capital 15/04/2011 SH03 Return of Purchase of Own Shares 13/04/2011 AP01 Appointment of Director 12/04/2011 AP01 Appointment of Director 11/04/2011 TM01 Termination of Director's Appointment 11/04/2011 CH01 Director's Change of Particulars 08/04/2011 AA Accounts 3. Documents filed with the Securities and Exchange Commission (SEC) The Company submitted filings to the SEC in compliance with its obligations under national laws and rules dealing with the regulation of securities, issuers of securities and securities marketsby virtue of having American Depositary Shares admitted to trading on the New York Stock Exchange. Full details of these filings can be found on the SEC's website at www.sec.gov. 4. Documents sent to shareholders The following documents were published and sent to shareholders. They are available on the Company's website. Date of Publication Document 26/03/2012 Annual Report 2011 26/03/2012 26/03/2012 Summary 2011 Notice of Annual General Meeting A copy of this Annual Information Update and copies of the documents referred to in it can be obtained from the Company Secretary at the Company's registered office: Victoria Whyte Company Secretary GlaxoSmithKline plc 980 Great West Road Brentford Middlesex TW8 9GS Tel: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 23,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
